Citation Nr: 1400612	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as anger, depression, and alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1967 and from November 1975 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and B.S. testified before the undersigned at a travel Board hearing at the RO in June 2013; a transcript of the hearing is associated with the electronic "Virtual VA" claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is decided. 

Service records for the period of active duty from September 1964 to July 1967 appear to have been lost, and records from the Veteran's second tour of active duty from November 1975 to April 1976 are minimal.  Where service records have been destroyed or lost, the Board has a heightened duty to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

It is noted, however, that the National Personnel Records Center informed the RO in 2008 that the Veteran's service treatment records had previously been sent to the RO on November 3, 1980 under a claim number.  It does not appear that any efforts were thereafter made by the RO to locate the service treatment records.  This should be accomplished on remand.

Service treatment records show that the Veteran was hospitalized and diagnosed with depressive reaction and probable immature personality with characterological dependency in April 1976.  The Veteran reported in his claim that he had continuing problems after service and VA treatment records show a diagnosis of mood disorder in April 2006.

The record also reflects that the Veteran has not been afforded a VA examination in response to his claim.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

Moreover, the Veteran testified before the undersigned that he is currently receiving treatment for his claimed acquired psychiatric disorder and is prescribed lithium for bipolar disorder.  The claims file contains VA medical center (VAMC) treatment records as recent as 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To date, no attempt has been made to obtain additional records from the VAMC.  To the extent that such records relate to treatment or evaluation for the Veteran's claimed acquired psychiatric disorder, they may contain evidence supportive of the Veteran's claim and should be sought on remand.

Also, at the June 2013 hearing and elsewhere in the claims file, there is mention of additional treatment records that are not of record.  For example, W.H. noted multiple treatment facilities in a September 2008 lay statement.  Therefore, on remand the Veteran should be provided an opportunity to identify and submit any outstanding private treatment or VA treatment records.

Finally, the Veteran reported that he received a Captain's mast in service, therefore, his service personnel records should be obtained.  VA should also attempt to locate any additional psychiatric records from the Veteran's periods of active service. Moreover, as the Veteran testified concerning posttraumatic stress disorder, VA should forward to him the VA form whereby he can provide information concerning his stressor(s).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his claimed acquired psychiatric disorder, including those from Good Samaritan Alcohol Rehab, Mary Haven, Talbot Hall, and Bethesda Alcohol and Mental Health Unit.  

2.  Obtain a copy of any pertinent VAMC treatment records not already in the claims file, specifically records from 2009 to the present.  

3.  Request that the Veteran complete and return a VA form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD), detailing his stressor(s).  

4.  Request the Veteran's complete service personnel records from both periods of active service.

5.  Request through the appropriate channels any additional in-service psychiatric treatment records from both periods of service.

6.  Attempt to locate the Veteran's service treatment records, which the National Personnel Records Center, indicated were transferred to the RO on November 3, 1980, under a claim number.  If a claims folder for the Veteran has been archived, such claims folder should be obtained.  All efforts to locate the service treatment records that were forwarded to the RO in 1980 must be documented for the record.  

7.  If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

If the service treatment records forwarded to the RO in 1980 are not located, inform the Veteran of alternate sources of evidence that can supplement the available service treatment records.  M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 


8.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the claims file, the examiner should provide an opinion with respect to each acquired psychiatric disorder as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided. 

9.  The RO or the AMC also should undertake any other development it determines to be warranted.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


